DETAILED ACTION
This Office action is in response to the election filed on 19 July 2022.  Claim(s) 11-20 are pending in the application.  Claims 1-10 have been cancelled. Claims 15-18 and 20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 19 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the election filed on 19 July 2022, Applicant elected species I and considered claims 11-20 to encompass the elected species.  However, Species I is drawn to a method of manufacturing a semiconductor device comprising providing a semiconductor substrate comprising a first region to form a nonvolatile memory cell, forming a first insulating film for a gate insulating film of the memory cell over the semiconductor substrate, and forming a conductive film over the first insulating film, and patterning the conductive film to form a first gate electrode for the memory cell, wherein forming the first insulating film comprises the steps of: forming a first film comprising a first silicon oxide film over the semiconductor substrate, forming a second film over the first film, the second film comprising a silicon nitride film and serving as a charge storage part, forming a third film over the second film, the third film comprising a second silicon oxide film and being a layer to which one of a metal and a metal oxide is added. Species II requires  (e) after the step (d), removing the first insulating film in the third region to leave the first insulating film in the second region and the second insulating film in the first region; (f) after the step (e), forming a third insulating film for a gate insulating film of the second transistor over the semiconductor substrate in the third region; (g) adding one of a metal and a metal oxide in an atomic or molecular state by a sputtering process onto the first, second, and third insulating films, which is not required in Species I. Therefore, only claims 11-14 And 19 are readable on elected Species I, and have been examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al., US PG pub. 20040212019 A1; in view of Halliyal et al., US patent 6642573 B1; further in view of Nakagawa et al., WO 2007043491 A1.
With respect to claim 11, Shinohara discloses (a) providing a semiconductor substrate (20, fig. 7) comprising a first region (surface of substrate 20, fig. 7) to form a nonvolatile memory cell; 
(b) forming a first insulating film (26,27,28, fig. 8) for a gate insulating film of the memory cell over the semiconductor substrate (20, fig. 7); and 
(c) forming a conductive film (29, fig. 8; 34, fig. 13;¶0121) over the first insulating film (26,27,28, fig. 8), and patterning the conductive film (29, fig. 8; 34, fig. 13;¶0121) to form a first gate electrode for the memory cell, 
wherein the step (b) comprises the steps of: 
(b1) forming a first film (26, fig. 8) comprising a first silicon oxide film (¶0118 and ¶0077) over the semiconductor substrate (20, fig. 7); 
(b2) forming a second film (27, fig. 8) over the first film (26, fig. 8), the second film (27, fig. 8) comprising a silicon nitride film (¶0118 and ¶0078) and serving as a charge storage part; and 
(b3) forming a third film (28, fig. 8) over the second film (27, fig. 8), the third film (28, fig. 8) comprising a second silicon oxide film (¶0119). However, Shinohara does not disclose the third film 28 is a layer to which one of a metal and a metal oxide is added, wherein the step (b3) comprises the steps of: 
(b3-1) forming the second silicon oxide film (¶0119) over the second film (27, fig. 8); and 
(b3-2) adding one of the metal and the metal oxide onto the second silicon oxide film (¶0119) in an atomic or molecular state by a sputtering process, wherein oxide of the metal has a dielectric constant higher than a dielectric constant of silicon oxide, and wherein the metal oxide has a dielectric constant higher than the dielectric constant of silicon oxide.
Halliyal is related to the use of High-K Dielectric Material In Modified ONO Structure For Semiconductor Devices. Halliyal teaches least one of the top dielectric material layer 32 and the bottom dielectric material layer 28 comprises a mid-K or high-K dielectric material, which replaces the conventional silicon dioxide material in these layers (column 5, lines 20-24).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material on to the ONO structure, since high-k dielectrics provide improved characteristics with respect to reducing leakage currents even when an equivalent oxide thickness (EOT) is less than a critical thickness of a silicon oxide layer.
Neither Shinohara nor Halliyal disclose adding one of the metal and the metal oxide onto the second silicon oxide film in an atomic or molecular state by a sputtering process.
Nakagawa discloses the use of sputtering process by adding a metal or metal oxide to a silicon oxide film, an aluminum oxide film by sputtering, the amount and depth of implantation of the aluminum element into the silicon oxide film can be controlled by precisely controlling the sputtering power and pressure during the deposition. By increasing the sputtering power at a low pressure at the initial stage of deposition, a low-density aluminum element can be implanted deeply, and then the sputtering power is controlled to gradually decrease while the pressure is gradually increased. Therefore, a high-density aluminum element can be implanted in a shallow region. In this way, aluminum element can be contained in the silicon oxide film with the same concentration and concentration distribution as in the case of thermal diffusion by the sputtering implantation method.
Therefore, it would have been obvious to a person having ordinary skill in the art to form the high-k dielectric in the method of Shinohara in light of Halliyal by adding one of the metal and the metal oxide onto the second silicon oxide film by using a sputtering method for the high-k dielectric material, as taught by Nakagawa et al., since a sputtering method produces the highest quality film and excellent directionality control, deposition speed is fast, the substrate temperature rise is low, and the damage to the film is small.
With respect to claim 12, Halliyal discloses the wherein the metal is one of Hf and Al, and the metal oxide is one of HfO.sub.2 and Al.sub.2O.sub.3 (column 5, lines 20-24).
With respect to claim 19, Nakagawa teaches the metal using the sputtering method to form has a contain 1 X 10 .sup.12 or more of the aluminum elements per square centimeter, and more preferably 1 square centimeter. It is to contain 5 1 0 .sup.1 2 or more per torr however Shinohara, Halliyal and Nakagawa did not specifically discloses  wherein one of the metal and the metal oxide is added at a surface density of 1×10.sup.13 atoms/cm.sup.2 to 5×10.sup.14 atoms/cm.sup.2 on the silicon oxide film.
However, surface density of aluminum range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim(s) 13 is/are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of a method of manufacturing a semiconductor device, the method comprising the steps of: (a) providing a semiconductor substrate comprising a first region to form a nonvolatile memory cell; (b) forming a first insulating film for a gate insulating film of the memory cell over the semiconductor substrate; and (c) forming a conductive film over the first insulating film, and patterning the conductive film to form a first gate electrode for the memory cell, wherein the step (b) comprises the steps of: (bi) forming a first film comprising a first silicon oxide film over the semiconductor substrate; (b2) forming a second film over the first film, the second film comprising a silicon nitride film and serving as a charge storage part; and (b3) forming a third film over the second film, the third film comprising a second silicon oxide film and being a layer to which one of a metal and a metal oxide is added, wherein the step (b3) comprises the steps of: (b3-1) forming the second silicon oxide film over the second film; and (b3-2) adding one of the metal and the metal oxide onto the second silicon oxide film in an atomic or molecular state by a sputtering process, wherein oxide of the metal has a dielectric constant higher than a dielectric constant of silicon oxide, and wherein the metal oxide has a dielectric constant higher than the dielectric constant of silicon oxide, wherein the third film is a layer to which Hf, Al, HfO2 and Al2O3 are added, and wherein the step (b3-2) comprises the steps of: adding Hf onto the second silicon oxide film by a sputtering process using a Hf target, and adding Al onto the second silicon oxide film by a sputtering process using an Al target. Claim 14 depend from claim 13 and are therefore also found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822